Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment and Arguments
The amendment filed 10/28/2021 has been entered and fully considered. Applicant’s amendments have overcome the claim rejections identified in the previous office action. The previous rejections have been withdrawn. 
Election/Restrictions
Claims 1-10 and 12-19 are allowable. The restriction requirement between Species 1-6, as set forth in the Office action mailed on 12/07/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/07/2020 is withdrawn.  Claims 5-9 and 14-18 are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, and 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with applicant’s representatives Mr. Jesse Hirshman Reg. No. 40016 and Mr. Neil Friedrich Reg. No. 67280 on telephonic interviews on 12/08/2021 and 12/13/2021 and following email on 12/13/2021. 
The application has been amended as follows:
Claims:
Claim 1. (Currently Amended). A gas leakage detection method in a horizontally- installed canister comprising a basket containing spent nuclear fuel inserted in the canister, the method comprising:
monitoring each of B at a canister bottom portion to be one end portion in a lateral direction in a horizontally-installed attitude of the canister that is horizontally installed and housed inside a concrete silo, a temperature TSB at a canister side surface lower portion located below a horizontal plane passing through a center of the canister in the horizontally-installed attitude, a temperature TT at a canister lid portion to be the other end portion in the lateral direction in the horizontally-installed attitude, and a temperature TST at a canister side surface upper portion located above the horizontal plane passing through the center of the canister in the horizontally-installed attitude, wherein the monitoring identifies changes in movement of inert gas inside the canister warmed by the spent fuel, where a direction of flow of the warmed inert gas is restricted by a wall of the basket, such that the inert gas moves along the wall of the basket in a lateral direction and heat of the spent 
determining occurrence of leakage of the inert gas inside the canister based on changes between temperatures of monitoring points for each of the temperatures TB, TSB, TT, and TST

Claim 10. (Currently Amended) A gas leakage detection apparatus in a horizontally- installed canister comprising a basket containing spent nuclear fuel inserted in the canister, the gas leakage detection apparatus comprising:
B at a canister bottom portion to be one end portion in a lateral direction in a horizontally-installed attitude of the canister that is horizontally installed and housed inside a concrete silo, a third temperature sensor configured to measure a temperature TSB at a canister side surface lower portion located below a horizontal plane passing through a center of the canister in the horizontally-installed attitude, a second temperature sensor configured to measure a temperature TT at a canister lid portion to be the other end portion in the lateral direction in the horizontally-installed attitude, and a fourth temperature sensor configured to measure a temperature TST at a canister side surface upper portion located above the horizontal plane passing through the center of the canister in the horizontally-installed attitude;
a monitoring unit configured to monitor measurement values of the second third 
a gas leakage determination unit configured to determine occurrence of leakage of the inert gas inside the canister based on temperature changes between monitored measurement values for each of the temperatures TB, TSB, TT, and TST

Claim 11. (Cancelled) 
Claim 20. (Cancelled)
Allowable Subject Matter
Claims 1-10, and 12-19 are allowed. The following is an examiner's statement of reasons for allowance. 
Regarding claim 1 the prior art of record documents, individually or in combination, fail to anticipate or render obvious monitoring each of the temperatures TB at a canister bottom portion to be one end portion in a lateral direction in a horizontally-installed attitude of the canister that is horizontally installed and housed inside a concrete silo, a temperature TSB at a canister side surface lower portion located below a horizontal plane passing through a center of the canister in the horizontally-installed attitude, a temperature TT at a canister lid portion to be the other end portion in the lateral direction in the horizontally-installed attitude, and a temperature TST at a canister side surface upper portion located above the horizontal plane passing through the center of the canister in the horizontally-installed attitude,, and determining the occurrence of leakage of the inert gas based on temperature changes between temperatures of monitoring points for each of the temperatures TB, TSB, TT, and TST, in conjunction with the remaining claim limitations.
Claims 2-9 and 12-19 are allowable due to at least their dependency on claim 1.
Regarding claim 10 the prior art of record documents, individually or in combination, fail to anticipate or render obvious a gas leakage detection apparatus in a horizontally- installed canister comprising a basket containing spent nuclear fuel inserted in the canister, the gas leakage detection apparatus comprising: a first temperature sensor configured to measure a temperature TB at a canister bottom portion to be one end portion in a lateral direction in a horizontally-installed attitude of the canister that is horizontally installed and housed inside a concrete silo, a third temperature sensor configured to measure a temperature TSB at a canister T at a canister lid portion to be the other end portion in the lateral direction in the horizontally-installed attitude, and a fourth temperature sensor configured to measure a temperature TST at a canister side surface upper portion located above the horizontal plane passing through the center of the canister in the horizontally-installed attitude; a monitoring unit configured to monitor measurement values of the first temperature sensor, the second temperature sensor, the third temperature sensor, and the fourth temperature sensor to identify changes in movement of inert gas inside the canister warmed by the spent fuel, a gas leakage determination unit configured to determine occurrence of leakage of the inert gas inside the canister based on temperature changes between monitored measurement values for each of the temperatures TB, TSB, TT, and TST , in conjunction with the remaining claim limitations.
Reason for Allowance
The closest prior art found by the examiner includes:
Takeda, (Takeda, Hirofumi, et al. "Development of the detecting method of helium gas leak from canister." Nuclear engineering and design 238.5 (2008): 1220-1226);
TAKEDA (JP2005265443A, “TAKEDA2”);
ITO TAIICHIRO (JP2004226385A, “ITO TAIICHIRO”); and 
 Minami (JP-06094894-A, “Minami”).
Takeda in Figs 1-6 disclose a gas leakage detection method in a canister, canister comprising a basket (fig.3) containing spent nuclear fuel (p.1221 col.1 4th paragraph) inserted in the canister (e.g. Introduction- cylindrical container shown in figures 2 and 3), the method comprising:
monitoring at least two temperatures out of a temperature TB at a canister bottom portion to be one end portion (page 1223, line 8 - temperature of canister bottom TB as shown 
Minami in Figs.1-6 (and highlighted paragraphs of the English translation of Minami) a horizontally- installed (silo) canister and canister bottom/top portion to be one end portion in a lateral direction in a horizontally-installed attitude (DSCI and DSCO) of the canister that is horizontally installed.
B at a canister bottom portion to be one end portion in a lateral direction in a horizontally-installed attitude of the canister that is horizontally installed and housed inside a concrete silo, a temperature TSB at a canister side surface lower portion located below a horizontal plane passing through a center of the canister in the horizontally-installed attitude, a temperature TT at a canister lid portion to be the other end portion in the lateral direction in the horizontally-installed attitude, and a temperature TST at a canister side surface upper portion located above the horizontal plane passing through the center of the canister in the horizontally-installed attitude,, and determining the occurrence of leakage of the inert gas based on temperature changes between temperatures of monitoring points for each of the temperatures TB, TSB, TT, and TST, in conjunction with the remaining claim limitations.
The prior art listed in the record fail to remedy the deficiency of Takeda.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856   

/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856